Exhibit 10.33


[cit_logo.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Unit Retention Award Agreement

“Date of Retention Award”:

“Participant”:
RSUs Granted:

This Retention Award Agreement, effective as of the Date of Retention Award set
forth above, sets forth the grant of Restricted Stock Units (“RSUs”) by CIT
Group Inc., a Delaware corporation (the “Company”), to the Participant named
above, pursuant to the provisions of the Amended and Restated CIT Group Inc.
Long-Term Incentive Plan (the “Plan”). This Retention Award Agreement
memorializes the terms and conditions of the action of the Committee on February
25, 2010. All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein.

The parties hereto agree as follows:

(A) Grant of RSUs. The Company hereby grants to the Participant the number of
RSUs set forth above, subject to the terms and conditions of the Plan and this
Retention Award Agreement. Each RSU represents the unsecured right to receive
one Share in the future. The Participant shall not be required to pay any
additional consideration for the issuance of the Shares upon settlement of the
RSUs.     (B) Vesting and Settlement of RSUs.       (1) Subject to the
Participant’s continued employment with the Company and its Affiliates (the
“Company Group”), fifty percent (50%) of the RSUs shall vest on the one-year
anniversary of the Date of Retention Award and the remaining fifty percent (50%)
of the RSUs shall vest on the three-year anniversary of the Date of the
Retention Award (each a “Vesting Date”).         (2) Each vested RSU shall be
settled through the delivery of one Share within forty-five (45) days following
the applicable Vesting Date (each a “Settlement Date”).         (3) The Shares
delivered to the Participant on the applicable Settlement Date (or such earlier
date determined in accordance with Section (C)) shall not be subject to transfer
restrictions and shall be fully paid, non-assessable and registered in the
Participant’s name.         (4) If, after the Date of Retention Award and prior
to the applicable Vesting Date, dividends with respect to Shares are declared or
paid by the Company, the Participant shall be entitled to receive dividend
equivalents in an amount, without interest, equal to the cumulative dividends
declared or paid on a Share, if any, during such period multiplied by the number
of unvested RSUs. The dividend equivalents in respect of vested RSUs shall be
paid in cash or Shares, as applicable, on the Settlement Date. If the
Participant’s employment with the Company Group terminates prior to an
applicable Settlement Date for any reason set forth in Section (C)(1) and (C)(2)
of this Retention Award Agreement or if a Change of Control occurs, the
Participant shall be entitled to receive all accrued and unpaid dividend
equivalents at the time the RSUs are settled in accordance with Sections (C)(1),
(C)(2) or (D), as applicable. If the Participant’s employment terminates prior
to an applicable Settlement Date for any reason set forth in Section (C)(3), any
accrued and unpaid dividend equivalents shall be forfeited.         (5) In the
sole discretion of the Committee, in lieu of the delivery of Shares, the RSUs,
and any dividend equivalents payable in Shares, may be settled through a payment
in cash equal to the Fair Market Value of the applicable number of Shares,
determined on the applicable Vesting Date or, in the case of settlement in
accordance with Sections (C)(1), (C)(2) or (D), as applicable, the date of the
Participant’s Separation from Service or the effective date of the Change of
Control. Settlement under this Section (B)(5) shall be made at the time
specified under Sections (B)(2), (B)(4), (C)(1), (C)(2) or (D), as applicable.  
    (C) Separation from Service.         (1) If, after the Date of Retention
Award and prior to an applicable Settlement Date, the Participant incurs a
“Separation from Service” (within the meaning of the Committee’s established
methodology for determining “Separation from Service” for purposes of Section
409A (as defined below)) from the Company Group due to death or Disability (as
defined below), the RSUs, to the extent unvested, shall vest immediately and
shall settle through the delivery of one Share within forty-five (45) days
following the Participant’s Separation from Service. “Disability” shall have the
same meaning as defined in the Company’s applicable long-term disability plan or
policy last in effect prior to the first date a

--------------------------------------------------------------------------------




    Participant suffers from such Disability; provided, however, to the extent a
“Disability” event does not also constitute a “Disability” as defined in Section
409A, such Disability event shall not constitute a Disability for purposes of
this Section (C).         (2)      If, after the Date of Retention Award and
prior to an applicable Settlement Date, the Participant incurs a Separation from
Service due to the Company Group terminating the Participant’s employment
without “Cause” or the Participant terminating his or her employment for “Good
Reason” (each as defined in the Participant’s employment agreement with the
Company effective as of the Date of Retention Award (the “Employment
Agreement”), the RSUs, to the extent unvested, shall vest immediately and shall
settle through the delivery of one Share within forty-five (45) days following
the Participant’s Separation from Service, provided that such vesting is in
compliance with any applicable restrictions imposed by the Federal Deposit
Insurance Corporation (the “FDIC”).         (3)      If, prior to an applicable
Vesting Date, the Participant’s employment with the Company Group terminates for
any reason other than as set forth in Sections (C)(1) or (C)(2), the unvested
RSUs shall be cancelled immediately and the Participant shall immediately
forfeit any rights to, and shall not be entitled to receive any payments with
respect to, the RSUs including, without limitation, dividend equivalents
pursuant to Section (B)(4).       (D) Change of Control. Notwithstanding any
provision contained in the Plan or this Retention Award Agreement to the
contrary, if, prior to an applicable Settlement Date, a Change of Control
occurs, the RSUs, to the extent unvested, shall vest and settle immediately upon
the effective date of the Change of Control.     (E) Transferability. RSUs are
not transferable other than by last will and testament, by the laws of descent
and distribution pursuant to a domestic relations order, or as otherwise
permitted under Section 12 of the Plan.     (F) Incorporation of Plan. The Plan
provides a complete description of the terms and conditions governing all Awards
granted thereunder and is incorporated into this Retention Award Agreement by
reference. This Retention Award Agreement and the rights of the Participant
hereunder are subject to the terms and conditions of the Plan, as amended from
time to time, and to such rules and regulations as the Committee may adopt under
the Plan. If there is any inconsistency between the terms of this Retention
Award Agreement and the terms of the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Retention Award Agreement.     (G) No
Entitlements         (1)  The Plan or the Retention Award Agreement do not
confer on the Participant any right or entitlement to receive compensation or
bonus in any specific amount for any future fiscal year (including, without
limitation, any grants of future Awards under the Plan) and do not impact in any
way the Company Group’s determination of the amount, if any, of the
Participant’s compensation or bonus. The RSUs do not constitute salary, wages,
regular compensation, recurrent compensation or contractual compensation for the
year of grant or any later year and shall not be included in, nor have any
effect on, the determination of employment-related rights or benefits under law
or any employee benefit plan or similar arrangement provided by the Company
Group (including, without limitation, severance, termination of employment and
pension benefits), unless otherwise specifically provided for under the terms of
such plan or arrangement or by the Company Group. The benefits provided pursuant
to the RSUs are in no way secured, guaranteed or warranted by Company Group.    
    (2) The RSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group. The Plan or the
Retention Award Agreement do not constitute an employment agreement. Nothing in
the Plan or the Retention Award Agreement shall modify the terms of the
Participant’s employment, including, without limitation, the Participant’s
status as an “at will” employee of the Company Group, if applicable.         (3)
Subject to any applicable employment agreement, the Company reserves the right
to change the terms and conditions of the Participant’s employment, including
the division, subsidiary or department in which the Participant is employed.
None of the Plan or the Retention Award Agreement, the grant of RSUs, nor any
action taken or omitted to be taken under the Plan or the Retention Award
Agreement shall be deemed to create or confer on the Participant any right to be
retained in the employ of the Company Group, or to interfere with or to limit in
any way the right of the Company Group to terminate the Participant’s employment
at any time. Moreover, the Separation from Service provisions set forth in
Section (C) only apply to the treatment of the RSUs in the specified
circumstances and shall not otherwise affect the Participant’s employment
relationship. By accepting this Retention Award Agreement, the Participant
waives any and all rights to compensation or damages in consequence of the
termination of the Participant’s office or employment for any reason whatsoever
insofar as those rights arise or may arise from the Participant’s ceasing to
have rights under, or be entitled to receive payment in respect of, the RSUs as
a result of such termination, or from the loss or diminution in value of such
rights or entitlements. This waiver applies whether or not such termination
amounts to a wrongful discharge or unfair dismissal.       (H) No Rights as a
Stockholder. A Participant will have no rights as a stockholder with respect to
Shares covered by this Retention Award Agreement (including voting rights) until
the date the Participant or his nominee becomes the holder of record of such
shares on an applicable Settlement Date.

2

--------------------------------------------------------------------------------




(I) Miscellaneous           (1)      It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Retention
Award Agreement, all of which shall be binding upon the Participant.        
(2)      The Board may at any time, or from time to time, terminate, amend,
modify or suspend the Plan, and the Board or the Committee may amend or modify
this Retention Award Agreement at any time; provided, however, that, except as
provided herein, no termination, amendment, modification or suspension shall
materially and adversely alter or impair the rights of the Participant under
this Retention Award Agreement, without the Participant’s written consent.      
  (3)      If any provision of the Plan or the Retention Award Agreement would,
in the reasonable good faith judgment of the Committee, result or likely result
in the imposition on the Participant, a beneficiary or any other person of a
penalty tax under Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”), the Committee may modify the terms of
the Plan or the Retention Award Agreement, without the consent of the
Participant, beneficiary or such other person, in the manner that the Committee
may reasonably and in good faith determine to be necessary or advisable to avoid
the imposition of such penalty tax. Notwithstanding anything to the contrary in
the Plan or the Retention Award Agreement, to the extent that the Participant is
a “Specified Employee” (within the meaning of the Committee’s established
methodology for determining “Specified Employees” for purposes of Section 409A),
payment or distribution of any amounts with respect to the RSUs that are subject
to Section 409A will be made as soon as practicable following the first business
day of the seventh month following the Participant’s Separation from Service
from the Company Group or, if earlier, the date of the Participant’s death.    
    (4) Delivery of the Shares underlying the RSUs or payment in cash, as
applicable, upon settlement is subject to the Participant satisfying all
applicable federal, state, local and foreign taxes (including the Participant’s
FICA obligation). The Company shall have the power and the right to (i) deduct
or withhold from all amounts payable to the Participant pursuant to the RSUs or
otherwise, or (ii) require the Participant to remit to the Company, an amount
sufficient to satisfy any applicable taxes required by law. Further, the Company
may permit or require the Participant to satisfy, in whole or in part, the tax
obligations by withholding Shares that would otherwise be received upon
settlement of the RSUs.         (5)  This Retention Award Agreement shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required,
or the Committee determines are advisable. The Participant agrees to take all
steps the Company determines are necessary to comply with all applicable
provisions of federal and state securities law in exercising his or her rights
under this Retention Award Agreement.         (6) Nothing in the Plan or this
Retention Award Agreement should be construed as providing the Participant with
financial, tax, legal or other advice with respect to the RSUs. The Company
recommends that the Participant consult with his or her financial, tax, legal
and other advisors to provide advice in connection with the RSUs.         (7)
All obligations of the Company under the Plan and this Retention Award
Agreement, with respect to the Awards, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.         (8) To the extent not
preempted by federal law, this Retention Award Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware.       (J)
Acceptance of Award. By accepting this Retention Award Agreement, the
Participant is agreeing to all of the terms contained in this Retention Award
Agreement. If the Participant desires to refuse the Award, the Participant must
notify the Company in writing. Such notification should be sent to CIT Group
Inc., Human Resources Department, 1 CIT Drive, Livingston, New Jersey 07039, no
later than thirty (30) days after receipt of this Retention Award Agreement.

IN WITNESS WHEREOF, this Retention Award Agreement has been executed by the
Company by one of its duly authorized officers as of the Date of Award.

       CIT Group Inc.                   James J. Duffy   Executive Vice
President
Human Resources

3

--------------------------------------------------------------------------------